 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 301 
IN THE HOUSE OF REPRESENTATIVES 
 
March 30, 2009 
Mr. Price of North Carolina (for himself, Mr. Watt, Mr. Butterfield, Mr. Miller of North Carolina, Mr. Kissell, Mr. McIntyre, Mr. Shuler, Ms. Foxx, Mr. Etheridge, Mr. Jones, Mrs. Myrick, Mr. McHenry, and Mr. Coble) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform 
 
RESOLUTION 
Honoring the life of Dr. John Hope Franklin. 
 
 
Whereas Dr. John Hope Franklin was born on January 2, 1915, in Rentiesville, Oklahoma, the grandson of a slave and the son of Buck Colbert Franklin, one of the first black lawyers in the Oklahoma Indian territory, and Mollie Parker Franklin, a schoolteacher and community leader; 
Whereas in 1936, Dr. Franklin was appointed to the faculty of Fisk University as Instructor of History and subsequently served as Professor of History at St. Augustine's College, North Carolina College, and Howard University; 
Whereas Dr. Franklin taught at the University of Chicago from 1964 to 1982, serving as Professor of American History, Chairman of the Department of History, the John Matthews Manly Distinguished Service Professor of History, and Professor Emeritus of History; 
Whereas Dr. Franklin was on faculty at Duke University from 1982 until his passing, serving as the James B. Duke Professor of History, Professor of Legal History at Duke University Law School, and the James B. Duke Professor of History Emeritus, Duke University; 
Whereas Dr. Franklin broke numerous racial barriers, serving as the first African-American department chair at a predominantly white institution as Chairman of the Department of History at Brooklyn College from 1956 to 1964; and as the first African-American professor to hold an endowed chair at Duke University; and the first African-American President of the American Historical Association; 
Whereas Dr. Franklin's research contributed to the success of Thurgood Marshall and the NAACP's legal victory in the landmark 1954 Supreme Court case, Brown v. Board of Education, which ended the separate but equal doctrine in America's public schools; 
Whereas in 1947, Dr. Franklin authored From Slavery to Freedom: A History of Negro Americans, widely considered the preeminent history of the African-American experience in the United States, as well as numerous other notable books including his influential autobiography Mirror to America: The Autobiography of John Hope Franklin; 
Whereas Dr. Franklin was named Historian of the Century by Duke University, North Carolina State University, North Carolina Central University, and The University of North Carolina at Chapel Hill in 1996; 
Whereas Dr. Franklin received the Presidential Medal of Freedom in 1995 and was appointed Chairman of the Advisory Board of President Clinton's Initiative on Race in 1997; 
Whereas Dr. Franklin served as the head of the three major U.S. historical associations including the Organization of American Historians, the American Historical Association, and the Southern Historical Association; 
Whereas Dr. Franklin was inducted into the North Carolina Literary Hall of Fame in 1998; 
Whereas Dr. Franklin received a Lifetime Achievement Award from the American Academy of Arts & Letters and the American Philosophical Society in 2007; 
Whereas Dr. Franklin inspired the John Hope Franklin Center for Interdisciplinary & International Studies at Duke University, a consortium of academic programs that encourages creative scholarship, the exchange of ideas, and a variety of perspectives and methodologies to revitalize notions of how knowledge is gained and shared; 
Whereas Dr. Franklin was a scholar who helped create the field of African-American history and literature; 
Whereas Dr. Franklin described historians as the conscience of the nation, if honesty and consistency are factors that nurture the conscience, and his contributions to the study of American history fundamentally challenged and changed the manner in which the Nation collectively interprets its past and understands its present; 
Whereas generations of young historians have been inspired and personally influenced by Dr. Franklin's keen intellect, graceful humility, and humor in the classroom, and will ensure the endurance of his towering legacy; 
Whereas Dr. Franklin passed away on March 25, 2009, in Durham, North Carolina; and 
Whereas Dr. John Hope Franklin will be deeply missed but leaves an enduring legacy of public service, scholarship, and perseverance that inspires all Americans: Now, therefore, be it  
 
That the House of Representatives— 
(1)celebrates the life and accomplishments of John Hope Franklin; and 
(2)honors the contributions that John Hope Franklin made to American society. 
 
